t c memo united_states tax_court michael james wells and lynn anita kirchner-wells petitioners v commissioner of internal revenue respondent docket no filed date michael james wells and lynn anita kirchner-wells pro sese thomas lee fenner for respondent memorandum opinion pugh judge this matter is before the court on respondent’s motion for summary_judgment filed date pursuant to rule unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax continued in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and an accuracy- related penalty of dollar_figure under sec_6662 which respondent later conceded background some of the facts were stipulated and are so found the stipulated facts are incorporated in our findings by this reference when the petition was filed petitioners resided in texas during the year in issue petitioner michael james wells worked for transcanada and petitioner lynn anita kirchner-wells worked for hewlett- packard petitioners filed a joint form_1040 u s individual_income_tax_return for that reported zero wages and zero income claimed the standard_deduction and sought refunds for the full amounts of tax withheld from their paychecks attached to their form_1040 were forms w-2 wage and tax statement from transcanada and hewlett-packard which reflected the amounts of wages and tax withholding corrected forms 1099-div dividends and distributions and other documents continued court rules_of_practice and procedure petitioners also attached forms substitute for form_w-2 wage and tax statement indicating zero wages and the same amounts of tax withheld as was shown on each form_w-2 each form_4852 included the following statement i am a private-sector worker not an employee as defined in sec_3401 and sec_3121 i worked with a private-sector company not a federal employer as defined in sec_3401 i did not engage in trade_or_business as defined in usc sec_7701 did not ask payer to issue corrected forms listing my payments of wages as defined in sec_3401 and sec_3121 for fear of creating a conflicted work environment line e h i reflect accurately withheld values submitted by payer on w-2 respondent did not treat petitioners’ form_1040 as valid instead respondent froze their claimed refund and assessed a frivolous_return penalty pursuant to sec_6702 of dollar_figure against each petitioner after this case was scheduled for trial respondent timely filed a motion for summary_judgment to which petitioners objected discussion summary_judgment may be granted if there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b factual inferences are viewed in the light most favorable to the nonmoving party and the moving party bears the burden of proving that there is no genuine dispute of material fact and that he is entitled to judgment as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir however the nonmoving party must set forth specific facts showing that there is a genuine dispute for trial rule d see sundstrand corp v commissioner t c pincite petitioners do not dispute any material facts rather as in their prior case before us wells v commissioner tcmemo_2018_188 they make only frivolous legal arguments in wells we sustained respondent’s determination of petitioners’ income_tax_liability for and mr wells’ income_tax_liability for therefore summary adjudication is appropriate gross_income includes all income from whatever source derived sec_61 payments that are undeniable accessions to wealth clearly realized and over which the taxpayers have complete dominion are taxable as income unless an exclusion applies 348_us_426 petitioners do not dispute that they received the wages dividends interest and capital_gains on which respondent’s deficiency determination is based instead they argue that they are not liable for federal_income_tax as we explained in wells v commissioner at and cases cited thereto petitioners’ assertions that they are not employees and their wages do not constitute taxable income are groundless and frivolous petitioners’ objection illustrates why we do not try to refute their arguments with somber reasoning and copious citations as if their arguments possessed some colorable merit see 737_f2d_1417 5th cir they are making the same arguments that we rejected in wells except that now they also argue that respondent was wrong to treat their return as frivolous petitioners have alleged no facts in their objections to respondent’s motion for summary_judgment or argued that any material facts are in dispute relating to respondent’s determination of their tax_liability therefore respondent’s deficiency determination will be sustained the court may on its own determine whether to impose a penalty not to exceed dollar_figure when it appears to the court that a taxpayer’s position is frivolous or groundless sec_6673 we did not impose this penalty on petitioners in wells v commissioner at but cautioned them that if they persisted in making these or similar arguments in the future the court was likely to impose penalties of up to dollar_figure under sec_6673 they then had over nine months to reconsider their position in this case we filed our opinion in wells on date respondent filed the motion for summary_judgment in this case on date and petitioners filed their response on date they did prevail in wells on one issue--the accuracy-related penalty--but respondent conceded that issue in his pretrial memorandum filed on date so the penalty was not at issue when they filed their response in this case in august by then they knew the court’s position on their arguments but they persisted in making them anyway because they persisted we now will impose a penalty of dollar_figure we again warn them that a higher penalty may be imposed should they continue to make these and similar arguments in the future we have examined all the materials in the record and construed facts most favorably for petitioners and we conclude that there is no genuine dispute as to any material fact for trial in this case therefore respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered
